DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is pending and has been amended.  New matter is found; see explanation infra.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the claim amendments introduces new matter and indefiniteness issues that prior art rejection cannot be provided.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner determines that the claims recite an invention that amounts to new matter (e.g. the diaper tab longitudinal ends disposed at two different side openings).  Note 
To Examiner’s best understanding, the currently disclosed invention comprises a single diaper tab (211, Fig. 2) that only bridges one side opening in a diaper, not both side openings. The single tab has one end joined to a front/first side (207) and a second end joined to a back/second side (209) of the diaper, the full length of the single tab extending over only one side opening.  Claim 1 requires that a diaper tab be removably secured at a first side opening and a second side opening, further requiring the adhesive tab and hook and loop tab be disposed on two ends of the diaper tab, and then the adhesive tab securing to one side opening while the hook and loop securing to the other side opening. This appears to be possible only when the diaper tab is so long that it wraps around most of the waist opening, e.g., both the adhesive and the hook and loop at secured to a front portion of the diaper, with the central/elongate body of the tab wrapped around the back portion of the diaper.  There is no guidance/suggestion/teaching in the current disclosure on making one of the possible claimed configurations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the second to last clause states “the elongated body is positioned within the opening.”  Since there are “first side opening” and “second side opening” in the claim, it is both side openings.  However, as Examiner noted supra, such an embodiment is not disclosed in the original disclosure of the current Application.  If Examiner assumes that the tab only fastens a single side opening (e.g., one end of the tab is disposed in the front portion of the diaper and the other end of the tab is disposed in the back portion of the diaper, with the central/elongate portion disposed within the single side opening, but this would contradict with the limitation (third to last in the claim) that the two ends of the tab are disposed at edges of the two side openings and the diaper would remain unfastened at the second side opening.  

Examiner Comments
No prior art rejection is provided for the claims because Examiner cannot determine an appropriate interpretation for the claim language.  However, Examiner wishes to point out that it is well known to use a single belt to wrap around most of a waist opening of a diaper in order to secure the diaper to a user, e.g., US 2014/0142528 to Wang et al., previously cited.  Wang also discloses that an adhesive fastening element can be used to fasten the belt to the diaper (see [0019] and that reference number 6 in Figs. 1 & 3 show that the fastening element is positioned such that it is peripherally surrounded by a surface of the belt.  A releasable covering of adhesive patches is taught by Murguly (US 2005/0059950) as explained in the Non-Final Office Action mailed on 2/4/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        8 May 2021